      Case 3:18-cv-02084-RV-EMT Document 56 Filed 09/13/21 Page 1 of 2



                                                                          Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

FRED A. JENKINS,
    Plaintiff,

vs.                                                Case No.: 3:18cv2084/RV/EMT

KEVIN SERRANO, et al.,
    Defendants.
                              /

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on August

11, 2021 (ECF No. 53). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.       The chief magistrate judge’s Report and Recommendation (ECF No.

53) is adopted and incorporated by reference in this order.

      2.       This action is DISMISSED without prejudice pursuant to Fed. R. Civ.

P. 41(a)(2).

      3.       All pending motions are DENIED as moot.
       Case 3:18-cv-02084-RV-EMT Document 56 Filed 09/13/21 Page 2 of 2



                                                                     Page 2 of 2

       4.     The clerk of court is directed to close the case.

       DONE AND ORDERED this 13th day of September, 2021.



                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2084/RV/EMT
